DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,810,803. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are an obvious variation of the patented claims.	Claims 1-19 of the instant application are obvious over patent claims 1-16 in that claims 1-16 of the patent contains all the limitations of claims 1-19 of the instant application with varied language. Claims 1-19 of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable for obvious-type double patenting.
Instant Application 17/069,389
U.S. Patent 10,810,803
1. An image processing device comprising: a processor; and
1. An image processing device comprising: a processor; and 

a non-transitory computer-readable medium encoded with instructions which, when executed by the processor, cause the image processing device to:
acquire procedure data for a set of procedures of operation to be performed in a real space and which associates a procedure of the set of procedures with an object;
acquire procedure data for a set of procedures of operation to be performed in a real space and which associates a procedure of the set of procedures with an object and a progress condition;
identify a first object present in the real space by using a camera to capture an image of the real space;
identify a first object present in the real space by using a camera to capture an image of the real space;
control, based on the acquired procedure data and the identified first object, a display of first procedure information by superimposing a first procedure of the set of procedures;
control, based on the acquired procedure data and the identified first object, a display of first procedure image data by superimposing a first procedure of the set of procedures;
detect a first progress condition when the first procedure information is displayed;
detect a first progress condition associated with the first procedure when the first procedure image data is displayed;
identify a second object present in the real space by using the camera; and
identify a second object present in the real space by using the camera; and
control, in a case that the first progress condition is detected, a display of second procedure information by superimposing a second procedure of the set of procedures, based on the acquired procedure data and the identified second object.
control, based on the acquired procedure data and the identified second object and when the first progress condition is detected, a display of second procedure image data by superimposing a second procedure of the set of procedures.


	The above table illustrates a comparative mapping between the limitations of claim 1 of the instant application the limitations of claim 1 of U.S. Patent 10,810,803. The following is a complete listing of the correspondence between the claims of the instant application to U.S. Patent 10,810,803.
Claims of Instant Application
1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
Claims of U.S. Patent 10,810,803
1
13
1
3
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16


Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,515,488. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are an obvious variation of the patented claims.	Claims 1-19 of the instant application are obvious over patent claims 1-16 in that claims 1-16 of the patent contains all the limitations of claims 1-19 of the instant application with varied language. Claims 1-19 of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable for obvious-type double patenting.
Instant Application 17/069,389
U.S. Patent 10,515,488
1. An image processing device comprising: a processor; and
1. An image processing device comprising: a processor; and 
a non-transitory computer-readable medium encoded with instructions which, when executed by the processor, cause the image processing device to:
a non-transitory computer-readable medium encoded with instructions which, when executed by the processor, cause the image processing device to:
acquire procedure data for a set of procedures of operation to be performed in a real space and which associates a procedure of the set of procedures with an object;
acquire procedure data for a set of procedures of operation to be performed in a real space and which associates a procedure of the set of procedures with a physical object and a progress condition;
identify a first object present in the real space by using a camera to capture an image of the real space;
identify a first physical object present in the real space by using a camera to capture an image of the real space; 
control, based on the acquired procedure data and the identified first object, a display of first procedure information by superimposing a first procedure of the set of procedures;
control, based on the acquired procedure data and the identified first physical object, a display of first procedure image data by superimposing a first procedure of the set of procedures at a position associated with the first physical object in the real space;
detect a first progress condition when the first procedure information is displayed;
detect a first progress condition associated with the first procedure when the first procedure image data is displayed;

identify a second physical object present in the real space by using the camera; and
control, in a case that the first progress condition is detected, a display of second procedure information by superimposing a second procedure of the set of procedures, based on the acquired procedure data and the identified second object.
control, based on the acquired procedure data and the identified second physical object and when the first progress condition is detected, a display of second procedure image data by superimposing a second procedure of the set of procedures at a position associated with the second physical object in the real space.


	The above table illustrates a comparative mapping between the limitations of claim 1 of the instant application the limitations of claim 1 of U.S. Patent 10,515,488. The following is a complete listing of the correspondence between the claims of the instant application to U.S. Patent 10,515,488.
Claims of Instant Application
1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
Claims of U.S. Patent 10,515,488
1
13
1
3
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16


Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 8, 12, and 14-17 of U.S. Patent No. 10,223,837. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are an obvious variation of the patented claims.	Claims 1-19 of the instant application are obvious over patent claims 1-4, 6, 8, 12, and 14-17 in that claims 1-4, 6, 8, 12, and 14-17 of the patent contains all the limitations of claims 1-19 of the instant application with varied language. Claims 1-19 of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable for obvious-type double patenting.
Instant Application 17/069,389
U.S. Patent 10,223,837
1. An image processing device comprising: a processor; and a non-transitory computer-readable medium encoded with instructions which, when executed by the processor, cause the image processing device to: acquire procedure data for a set of procedures of operation to be performed in a real space and which associates a procedure of the set of procedures with an object;

identify a first object present in the real space by using a camera to capture an image of the real space;
1. An imaging system comprising: an imaging device configured to generate image data associated with a real space; and a processor configured to obtain position information of a physical object in the image data, correlate the position information with a first proposed action stored in a memory, the first proposed action comprising one procedure of a set of procedures, 
control, based on the acquired procedure data and the identified first object, a display of first procedure information by superimposing a first procedure of the set of procedures;
generate a first output image data by superimposing the one procedure of the set of procedures at a position associated with the physical object in the image data,
detect a first progress condition when the first procedure information is displayed;

identify a second object present in the real space by using the camera; and

control, in a case that the first progress condition is detected, a display of second procedure information by superimposing a second procedure of the set of procedures, based on the acquired procedure data and the identified second object.
output the first output image data to a display unit, correlate the position information with a second proposed action based on a progress condition, the second proposed action comprising another procedure of the set of procedures, generate a second output image data by superimposing the another procedure of the set of procedures at a position associated with the physical object in the image data, and output the second output image data to the display unit.


	The above table illustrates a comparative mapping between the limitations of claim 1 of the instant application the limitations of claim 1 of U.S. Patent 10,223,837. The following is a complete listing of the correspondence between the claims of the instant application to U.S. Patent 10,223,837.
Claims of Instant Application
1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19

1
14
1
6
1
1
2
1
6
2
3
4
8
12
1
14
15
16
17


Claims 1, 5-7, 9, and 15-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-7, 11, 15, and 21 of U.S. Patent No. 10,037,628. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are an obvious variation of the patented claims.	Claims 1, 5-7, 9, and 15-19 of the instant application are obvious over patent claims 1, 4-7, 11, 15, and 21 in that claims 1, 4-7, 11, 15, and 21 of the patent contains all the limitations of claims 1, 5-7, 9, and 15-19 of the instant application with varied language. Claims 1, 5-7, 9, and 15-19 of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable for obvious-type double patenting.
Instant Application 17/069,389
U.S. Patent 10,037,628
1. An image processing device comprising: a processor; and a non-transitory computer-readable medium encoded with instructions which, when executed by the processor, cause the image processing device to: acquire procedure data for a set of procedures of operation to be performed in a real space and which associates a procedure of the set of procedures with an object;

identify a first object present in the real space by using a camera to capture an image of the real space;
7. The apparatus according to claim 1, wherein the one or more processors is further configured to generate a 3-D map based upon one or more captured images, and identify a position and attitude of the apparatus based upon the one or more captured images.
control, based on the acquired procedure data and the identified first object, a display of first procedure information by superimposing a first procedure of the set of procedures;
1. An apparatus comprising: one or more processors configured to control to display first information associated with a first procedure ID, determine whether a first condition is satisfied based upon first 


identify a second object present in the real space by using the camera; and

control, in a case that the first progress condition is detected, a display of second procedure information by superimposing a second procedure of the set of procedures, based on the acquired procedure data and the identified second object.
5. The apparatus according to claim 4, wherein the one or more selected from the group consisting of the first information, the second information, and the third information is displayed to be visually superimposed upon the real object or in the vicinity of the location corresponding to the real object.


	The above table illustrates a comparative mapping between the limitations of claim 1 of the instant application the limitations of claim 1, 5, and 7 of U.S. Patent 10,037,628. The following is a complete listing of the correspondence between the claims of the instant application to U.S. Patent 10,037,628.
Claims of Instant Application
1
5
6
7
9
15
16
17
18
19
Claims of U.S. Patent 10,037,628
1, 5, 7
1
4
1
7
1
6
5
11
21


Claims 1, 5-7, 9, 18, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 13, and 14 of U.S. Patent No. 9,805,513. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are an obvious variation of the patented claims.	Claims 1, 5-7, 9, 18, and 19 of the instant application are obvious over patent claims 1, 3-5, 13, and 14 in that claims 1, 3-5, 13, and 14 of the patent contains all the limitations of claims 1, 5-7, 9, 18, and 19 of the instant application with varied language. Claims 1, 5-7, 9, 18, and 19 of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable for obvious-type double patenting.
Instant Application 17/069,389
U.S. Patent 9,805,513
1. An image processing device comprising: a processor; and a non-transitory computer-readable medium encoded with instructions which, when executed by the processor, cause the image processing device to: acquire procedure data for a set of procedures of operation to be performed in a real space and which associates a procedure of the set of procedures with an object;

identify a first object present in the real space by using a camera to capture an image of the real space;
5. The image processing device according to claim 1, wherein the position information is generated based on at least one captured image of the real world.
control, based on the acquired procedure data and the identified first object, a display of first procedure information by superimposing a first procedure of the set of procedures;
1. An image processing device comprising: a position information obtaining unit configured to obtain a position information of an object; a control unit configured to acquire action data for a proposed action to be performed in a real space, based on the position information of the object; 


identify a second object present in the real space by using the camera; and

control, in a case that the first progress condition is detected, a display of second procedure information by superimposing a second procedure of the set of procedures, based on the acquired procedure data and the identified second object.
and a superimposing unit configured to generate an output image by superimposing a direction for the proposed action at a position in a captured image determined based on the position of the object in the real space, wherein the action data defines a correspondence between the direction for the proposed action and the position of the object, wherein the action data further defines a correspondence between the direction for the proposed action and a progress condition of the object in the real space, and wherein the position information obtaining unit, the control unit, and the superimposing unit are each implemented via at least one processor.


	The above table illustrates a comparative mapping between the limitations of claim 1 of the instant application the limitations of claim 1 and 5 of U.S. Patent 9,805,513. The following is a complete listing of the correspondence between the claims of the instant application to U.S. Patent 9,805,513.
Claims of Instant Application
1
5
6
7
9
18
19
Claims of U.S. Patent 9,805,513
1, 5
1
3
4
5
13
14


Claims 1, 5-7, 10, 16, 1and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 17 of U.S. Patent No. 9,754,418. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are an obvious variation of the patented claims.	Claims 1, 5-7, 10, 16, and 19 of the instant application are obvious over patent claims 1, 8, and 17 in that claims 1, 8, and 17 of the patent contains all the limitations of .
Instant Application 17/069,389
U.S. Patent 9,754,418
1. An image processing device comprising: a processor; and a non-transitory computer-readable medium encoded with instructions which, when executed by the processor, cause the image processing device to: acquire procedure data for a set of procedures of operation to be performed in a real space and which associates a procedure of the set of procedures with an object;

identify a first object present in the real space by using a camera to capture an image of the real space;

control, based on the acquired procedure data and the identified first object, a display of first procedure information by superimposing a first procedure of the set of procedures;

detect a first progress condition when the first procedure information is displayed;

identify a second object present in the real space by using the camera; and
1. An image processing device comprising: circuitry configured to identify an object present in a real space, and control a displaying of a series of directions comprising more than two procedures, the more than two procedures being defined by an order to be read, and at least one of which is associated with the object present in the real space and displayed at a timing defined by a progress condition corresponding to the at least one procedure, wherein the progress condition is defined by one of a state of the object present in the real space, a passage of a given time, and an external event.
control, in a case that the first progress condition is detected, a display of second procedure information by superimposing a second procedure of the set of procedures, based on the acquired procedure data and the identified second object.
8. The image processing device according to claim 1, wherein the series of directions is displayed to be superimposed upon or in the vicinity of the object in the real space or a representation of the object.


	The above table illustrates a comparative mapping between the limitations of claim 1 of the instant application the limitations of claim 1 and 8 of U.S. Patent 
Claims of Instant Application
1
5
6
7
10
16
19
Claims of U.S. Patent 9,754,418
1, 8
1
1
1
1
1
17


Claims 1, 5-10, 12-14, 18, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, and 9-11 of U.S. Patent No. 8,896,628. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are an obvious variation of the patented claims.	Claims 1, 5-10, 12-14, 18, and 19 of the instant application are obvious over patent claims 1, 3-5, and 9-11 in that claims 1, 3-5, and 9-11 of the patent contains all the limitations of claims 1, 5-10, 12-14, 18, and 19 of the instant application except for a second object and its related steps; however, it would have been obvious to one of ordinary skill in the art for the system of the patent to be used with more than one object since the claims essentially apply the same technique to another object as it does with the first object. Claims 1, 5-10, 12-14, 18, and 19 of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable for obvious-type double patenting.
Instant Application 17/069,389
U.S. Patent 8,896,628
1. An image processing device comprising: a processor; and a non-transitory computer-readable medium encoded with instructions which, when executed by the processor, cause the 

identify a first object present in the real space by using a camera to capture an image of the real space;

control, based on the acquired procedure data and the identified first object, a display of first procedure information by superimposing a first procedure of the set of procedures;

detect a first progress condition when the first procedure information is displayed;

identify a second object present in the real space by using the camera; and
control, in a case that the first progress condition is detected, a display of second procedure information by superimposing a second procedure of the set of procedures, based on the acquired procedure data and the identified second object.



	The above table illustrates a comparative mapping between the limitations of claim 1 of the instant application the limitations of claim 1 of U.S. Patent 8,896,628. The following is a complete listing of the correspondence between the claims of the instant application to U.S. Patent 8,896,628.
Claims of Instant Application
1
5
6
7
8
9
10
12
13
14
18
19
Claims of U.S. Patent 8,896,628
1
1
3
4
1
5
19
1
1
4
10
11


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI HOANG whose telephone number is (571)270-3417.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571)272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PHI HOANG/Primary Examiner, Art Unit 2613